                      Case 21-50221-KBO             Doc 14       Filed 08/25/21       Page 1 of 1

                         UNITED STATES BANKRUPTCY COURT
                                  District of Delaware
                              824 Market Street, 3rd Floor
                                 Wilmington, DE 19801
In Re:                                                      )   Bankruptcy Case No.: 19−12153−KBO
Bayou Steel BD Holdings, L.L.C.                             )   Bankruptcy Chapter: 7
     Debtor                                                 )
__________________________________________                  )
George L. Miller                                            )
                                                            )
      Plaintiff                                             )   Adv. Proc. No.: 21−50221−KBO
      vs.                                                   )
R&R Express, Inc.                                           )
      Defendant                                             )

                     ORDER ASSIGNING ADVERSARY PROCEEDING TO MEDIATION
                                  AND APPOINTING MEDIATOR

       Pursuant to this Court's Local Rule 9019−5, George L. Miller , Plaintiff(s) and the above named Defendant(s)
(collectively, the "Parties"), are directed to mediation to attempt to resolve disputes by and between the Parties
relative to the above−captioned adversary proceeding. Upon the foregoing, it is hereby
       ORDERED that this matter is scheduled for TBD ; and it is further
       ORDERED that the above−captioned adversary proceeding is hereby assigned to mediation; and it is further
       ORDERED that the costs of the mediation shall be paid by the bankruptcy estate, or if there is no bankruptcy
estate, by the plaintiff in the adversary proceeding, or as directed by the Court, or as indicated in the Stipulation to
Appoint a Mediator; and it is further
       ORDERED that:
           (a) If the parties have stipulated to entry of this order, Ian Connor Bifferato , who has been selected by the
parties is appointed the mediator in this adversary proceeding; or,
           (b) If the parties have not stipulated to entry of this order, the court appoints Ian Connor Bifferato , who is a
mediator from the Register of Mediators of the United States Bankruptcy Court for the District of Delaware, as the
mediator in this adversary proceeding; and it is further
       ORDERED that this mediation shall be conducted in accordance with the Local Rules of the United States
Bankruptcy Court of the District of Delaware; and it is further
       ORDERED that all deadlines as defined in the Order Assigning Adversary Proceeding to Mediation entered
08/24/2021 shall apply.


Date: 8/25/21
                                                                                        Karen B. Owens
                                                                                        Bankruptcy Judge
(VAN−447)
